     Case 18-15120-leb        Doc 16    Entered 10/11/18 15:16:40       Page 1 of 41



 1   WRIGHT, FINLAY & ZAK, LLP
     Nichole L. Glowin, Esq.
 2   Nevada Bar No. 14204
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     nglowin@wrightlegal.net
 5   Attorneys for Secured Creditor, Federal National Mortgage Association (“Fannie Mae”)
 6
                              UNITED STATES BANKRUPTCY COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     In re:                                             Case No.: 18-15120-leb
10                                                      Chapter: 13
     MARIA ANGELES COLUCCI,
11
                                                        OBJECTION TO CONFIRMATION OF
12                                Debtor.               CHAPTER 13 PLAN #1

13                                                      Hearing Date: November 15, 2018
                                                        Hearing Time: 1:30 P.M.
14
15   _____________________________________

16            FEDERAL NATIONAL MORTGAGE ASSOCIATION (“FANNIE MAE”) (“Secured
17   Creditor” or “FNMA”), secured creditor in the above-entitled Bankruptcy proceeding, hereby
18   submits the following Objection to Confirmation of the Chapter 13 Plan #1 filed by Debtor
19   MARIA ANGELES COLUCCI (hereinafter referred to as the “Debtor”). Secured Creditor
20   currently holds the first position lien secured by the Debtor’s primary residence located at 8884
21   Paseo Ranchero Court, Las Vegas, NV 89147 (hereinafter referred to as the “Property”) and is in
22   the process of filing a proof of claim in the above-captioned matter evidencing a total secured
23   claim of $393,173.01 with $39,105.64 due in arrears.
24                                     I. STATEMENT OF FACTS
25            On or about July 31, 2006, Debtor executed a Note in favor of Sahara Mortgage
26   Corporation (“Lender”) in the amount of $300,000.00 which was secured by a first position Deed
27   of Trust (“Deed of Trust”) recorded against the Property in the Clark County Recorder’s Office
28   (“CCRO”) on August 10, 2006, as Instrument No. 20060810-0001112. The Note and Deed of


                                                Page 1 of 7
     Case 18-15120-leb        Doc 16    Entered 10/11/18 15:16:40        Page 2 of 41



 1   Trust were subsequently transferred and ultimately were assigned to Secured Creditor FNMA by
 2   way of an Assignment (“Assignment”) executed on October 21, 2011 and recorded in the CCRO
 3   on December 29, 2011, as Instrument No. 201112290001544. True and correct copies of the
 4   Note, Deed of Trust and Assignment are attached hereto as Exhibits 1, 2 and 3 respectively.
 5          On August 28, 2018, Debtor filed the instant Chapter 13 bankruptcy petition in United
 6   States Bankruptcy Court for the District of Nevada, Las Vegas Division, and was assigned case
 7   number 18-15120-leb (“Bankruptcy Action”).
 8          Secured Creditor FNMA is in the process of filing a proof of claim in the Bankruptcy
 9   Action for the amounts due under the Note and Deed of Trust. Pursuant to FNMA’s records their
10   pre-petition claim approximately totals $393,173.01 with $39,105.64 due in pre-petition arrears
11   comprised of the following amounts:
12          P&I Payments February 1, 2017-August 1, 2018 (19 pymts) @ $1,567.22: $29,777.18
            Escrow Advance Balance: $6,151.12
13          Corp. Recoverable Balance: $2,095.96
14          Escrow Shortage: $1,081.38
            ___________________________________________________________________
15          TOTAL PRE-PETITION ARREARS DUE: $39,105.64
16   (See a true and correct copy of FNMA’s Draft Proof of Claim attached hereto as Exhibit 4).
17          On August 28, 2018, Debtor filed her proposed Chapter 13 Plan #1 (the “Plan”) which
18   includes FNMA’s claim in Section 4 with alleged post-petition payments of $1,892.37 to be
19   remitted by the Trustee, a cure of pre-petition arrears in the amount of $38,000.00 and a cure of
20   post-petition arrears in the amount of $12,000.00.
21                          II.     ARGUMENT/OBJECTIONS TO PLAN
22          1.      The Plan Should Be Denied Confirmation As It Does Not Satisfy the Full
23   Value Requirement of 11 U.S.C. § 1325(a)(5)(B)(ii)
24          FNMA objects to the Plan as it fails to satisfy the full value requirement of 11 U.S.C.
25   §1325(a)(5)(B)(ii). The Plan contains only $38,000.00 in arrears associated with FNMA’s claim,
26   however, in fact, $39,105.64 in pre-petition arrearages are due and owing under the Note and
27   Deed of Trust, as is reflected in FNMA’s Draft Proof of Claim (See Exhibit 4, attached hereto).
28   ///



                                                 Page 2 of 7
     Case 18-15120-leb        Doc 16     Entered 10/11/18 15:16:40         Page 3 of 41



 1          Accordingly Debtor’s Plan must be denied confirmation as Debtor has not proposed a
 2   Plan that fully addresses all of her secured claims and secured arrears as required.
 3          2.      Debtor’s Plan Should Be Denied Confirmation As It Is Not Feasible
 4          One of the requirements for confirmation of a Chapter 13 plan, referred to as the
 5   “feasibility requirement”, is proof that the debtor will be “able to make all the payments under
 6   the plan and to comply with the plan.” 11 U.S.C. Section 1325(a)(6). A review of the record
 7   herein confirms that Debtor cannot satisfy her burden under 1325(a)(6) to confirm this or any
 8   other plan due to a lack of income. Debtor’s Schedule J indicates that Debtor has $200.00 in
 9   disposable income to make proposed monthly payments as high as $2,050.00 (See Exhibit D
10   attached hereto, Debtor’s Schedule J). Debtor’s Plan should therefore be denied confirmation as
11   Debtor does not have sufficient income to make her proposed plan payments. Additionally,
12   Debtor’s Plan confirmation is contingent upon the sale of the Property; however, Debtor has
13   provided no supporting information or evidence in conjunction with his plan setting forth
14   whether 1) Debtor has hired a realtor; 2) the Property has been placed on the market; 3) the
15   details of the marketing of the Property; 4) the interest in or recent activity concerning the
16   Property and/or any other details to support that the Property will indeed be sold for full value
17   within the proscribed timeframe. Lacking more specific detail Debtor’s proposed sale is not a
18   reasonable expectation, and is speculative at best. In re Gavia, 24 B.R. 573 (9th Cir. BAP 1982)
19   states that unless an event, under which a debtor seeks to make a plan feasible, is likely to occur
20   in the near future the event is too speculative to allow confirmation of a plan. Accordingly,
21   Debtor does not have sufficient income to fund a Plan that addresses all of her secured claims in
22   violation of 11 U.S.C. § 1325(a)(6) and her Plan must therefore be denied confirmation.
23                                         III.    CONCLUSION
24          Any Chapter 13 Plan proposed by Debtor must provide for and eliminate the Objections
25   specified above in order to be reasonable and to comply with applicable provisions of the
26   Bankruptcy Code. It is respectfully requested that confirmation of the Debtor’s Chapter 13 Plan
27   #1 be denied, or in the alternative, amended to fully provide for FNMA’s claim.
28          WHEREFORE, FNMA prays as follows:



                                                  Page 3 of 7
     Case 18-15120-leb       Doc 16     Entered 10/11/18 15:16:40         Page 4 of 41



 1          (1) That confirmation of the Debtor’s Chapter 13 Plan #1 be denied.
 2          (2) For such other relief as this Court deems proper.
 3   DATED this 11th day of October, 2018.
 4                                                WRIGHT, FINLAY & ZAK, LLP
 5
                                                  /s/ Nichole L. Glowin             .
 6                                                Nichole L. Glowin, Esq.
 7                                                Nevada Bar No. 14204
                                                  7785 W. Sahara Ave., Suite 200
 8                                                Las Vegas, NV 89117
                                                  Attorneys for Secured Creditor,
 9                                                Federal National Mortgage Association
10                                                (“Fannie Mae”)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 4 of 7
     Case 18-15120-leb       Doc 16      Entered 10/11/18 15:16:40         Page 5 of 41



 1                                         CERTIFICATE OF SERVICE
 2
       1.      On October 11, 2018, I served the following document(s):
 3
               OBJECTION TO CONFIRMATION CHAPTER 13 PLAN #1
 4
 5     2.      I served the above-named document(s) by the following means to the
               persons as listed below:
 6             (Check all that apply)
 7          ■ a.   ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
                   address and attach additional paper if necessary)
 8
                   DAVID M. CROSBY on behalf of Debtor MARIA ANGELES COLUCCI
 9
                   info@crosby.lvcoxmail.com
10
                   PRA RECEIVABLES MANAGEMENT, LLC, Creditor Requesting Notice:
11                 claims@recoverycorp.com
12
                   NICHOLE GLOWIN on behalf of Creditor FEDERAL NATIONAL
13                 MORTGAGE ASSOCIATION (“FANNIE MAE”)
                   nglowin@wrightlegal.net; bquon@wrightlegal.net,
14                 jcraig@wrightlegal.net;nvbkfiling@wrightlegal.net
15
                   RICK A. YARNALL on behalf of Chapter 13 Trustee RICK A. YARNALL
16                 ecfmail@LasVegas13.com
17                 UNITED STATES TRUSTEE-LAS VEGAS-CH. 13
18                 USTPRegion17.LV.ECF@usdoj.gov

19          ■ b.   United States mail, postage fully pre-paid (List persons and addresses. Attach
                   additional paper if necessary)
20
21                 MARIA ANGELES COLUCCI
                   8884 PASEO RANCHERO CT.
22                 LAS VEGAS, NV 89147-6054
                   DEBTOR
23
24                 DAVID M. CROSBY
                   CROSBY & FOX, LLC
25                 710 S 8TH ST
                   LAS VEGAS, NV 89101
26
                   COUNSEL FOR DEBTOR
27
28



                                                    Page 5 of 7
     Case 18-15120-leb     Doc 16      Entered 10/11/18 15:16:40           Page 6 of 41



 1               RICK A. YARNALL
                 701 BRIDGER AVE., #820
 2               LAS VEGAS, NV 89101
 3               CHAPTER 13 TRUSTEE

 4               HONORABLE LAUREL E. BABERO
                 FOLEY FEDERAL BUILDING
 5               300 LAS VEGAS BOULEVARD SOUTH
 6               LAS VEGAS, NV 89101
                 COURT
 7        □ c.   Personal Service (List persons and addresses. Attach additional paper if necessary)
 8               I personally delivered the document(s) to the persons at these addresses:

 9               _______________________________________________________________

10        □      For a party represented by an attorney, delivery was made by handing the
                 document(s) to the attorney or by leaving the document(s) at the attorney’s office
11               with a clerk or other person in charge, or if no one is in charge by leaving the
                 document(s) in a conspicuous place in the office.
12
          □      For a party, delivery was made by handing the document(s) to the party or by
13               leaving the document(s) at the person’s dwelling house or usual place of abode
                 with someone of suitable age and discretion residing there.
14
          □ d.   By direct email (as opposed to through the ECF System) (List persons and
15               email addresses. Attach additional paper if necessary)

16               Based upon the written agreement of the parties to accept service by email or a court
                 order, I caused the document(s) to be sent to the persons at the email addresses listed
17               below. I did not receive, within a reasonable time after the transmission, any electronic
                 message or other indication that the transmission was unsuccessful.
18
19
          □ e.   By fax transmission (List persons and fax numbers. Attach additional paper if
20               necessary)

21               Based upon the written agreement of the parties to accept service by fax transmission or
                 a court order, I faxed the document(s) to the persons at the fax numbers listed below. No
22               error was reported by the fax machine that I used. A copy of the record of the fax
                 transmission is attached.
23
24
          □ f.   By messenger (List persons and addresses. Attached additional paper if necessary)
25
                 I served the document(s) by placing them in an envelope or package addressed to the
26               persons at the addresses listed below and providing them to a messenger for service.
                 (A declaration by the messenger must be attached to the Certificate of Service).
27
28



                                                Page 6 of 7
     Case 18-15120-leb      Doc 16     Entered 10/11/18 15:16:40       Page 7 of 41



 1          I declare under penalty of perjury that the foregoing is true and correct.
 2   Signed on this 11th day of October, 2018.

 3                                                 /s/ Jodi Miller                    .
                                                  An employee of Wright, Finlay & Zak, LLP
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 7 of 7
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 8 of 41




                         EXHIBIT 1
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 9 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 10 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 11 of 41




                      EXHIBIT 2
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 12 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 13 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 14 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 15 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 16 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 17 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 18 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 19 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 20 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 21 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 22 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 23 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 24 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 25 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 26 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 27 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 28 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 29 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 30 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 31 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 32 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 33 of 41




                             EXHIBIT 3
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 34 of 41
Case 18-15120-leb   Doc 16   Entered 10/11/18 15:16:40   Page 35 of 41
                             Case 18-15120-leb                  Doc 16           Entered 10/11/18 15:16:40                         Page 36 of 41
  Fill in this information to identify the case:

  Debtor 1              MARIA ANGELES COLUCCI
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________    District of __________
                                          District of Nevada

  Case number            18-15120-leb
                         ___________________________________________




 2IILFLDO)RUP 410
 Proof of Claim                                                                                                                                                     /1

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      FEDERAL     NATIONAL MORTGAGE ASSOCIATION ("FANNIE MAE")
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔ No
                                      
   acquired from
   someone else?                       Yes.     From whom?       ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?                  Federal National Mortgage Association ("Fannie Mae")
                                      c/o Seterus, Inc., servicer
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     P.O. Box 1047
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      Hartford                   CT           06143
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   (888) 952-7387
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              ✔ No
                                      
   one already filed?
                                       Yes.     Claim number on court claims registry (if known) ________                              Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              ✔ No
                                      
   else has filed a proof              Yes.     Who made the earlier filing?         _____________________________
   of claim for this claim?



                                                                      EXHIBIT 4
 Official Form 410                                                              Proof of Claim                                                             page 1
                     Case 18-15120-leb                 Doc 16         Entered 10/11/18 15:16:40                     Page 37 of 41


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the       
                                 ✔ Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____
                                                                                                                             9          4 ____
                                                                                                                                       ____ 4 ____
                                                                                                                                               2
   debtor?



7. How much is the claim?                            393,173.01 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                                No
                                                                             ✔
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                  Money Loaned-Real Property
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:    8884 Paseo Ranchero Court, Las Vegas, NV 89147
                                           ✔
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          Recorded Deed of Trust
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:                 393,173.01
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:                          39,105.64
                                                                                                                              $____________________



                                                                                      4.125
                                           Annual Interest Rate (when case was filed)_______%
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 2IILFLDO)RUP                                                   Proof of Claim                                                         page 2
                      Case 18-15120-leb                        Doc 16         Entered 10/11/18 15:16:40                        Page 38 of 41


12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:                                                                                    Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2,5* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/1 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                              Executed on date 10/02/2018
                                                   _________________
                                                           MM / DD     /   YYYY




                                  ________________________________________________________________________
                                   /s/ Nichole L. Glowin
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Nichole                      Lynn                         Glowin              (SBN 14204)
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Attorney for Creditor
                                                         _______________________________________________________________________________________________

                                  Company                _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                7785 W. Sahara Ave., Suite 200
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Las Vegas                                       NV          89117
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (702) 475-7964
                                                         _____________________________                              Email   nglowin@wrightlegal.net
                                                                                                                                 ____________________________________




 2IILFLDO)RUP                                                           Proof of Claim                                                                page 3
 Mortgage Proof of Claim Attachment                                                                                                                                                                                (04/16)
 If you file a claim secured by a security interest in the debtor’s principal residence, you must use this form as an attachment to your proof of claim. See separate instructions.

  Part 1: Mortgage and Case Information                         Part 2: Total Debt Calculation                      Part 3: Arrearage as of Date of the Petition               Part 4: Monthly Mortgage Payment
  Case Number                 18-15120-leb                      Principal balance:            $360,294.85 Principal & interest                                 $29,777.18 Principal & interest:               $1,567.22
                                                                                                                    due:
  Debtor 1:                   Maria Angeles                     Interest due:                    $24,631.08 Prepetition fees due:                               $2,095.96 Monthly escrow:                        $289.74
                              Colucci
  Debtor 2:                                                     Fees, costs due:                  $2,095.96 Escrow deficiency for                               $6,151.12 Private mortgage                          $0.00
                                                                                                                    funds advanced:                                            insurance:
  Last 4 digits to            9442                              Escrow deficiency                 $6,151.12 Projected escrow                                    $1,081.38 Total monthly                      $1,856.96
                                                                                                                                                                                                                                Case 18-15120-leb




  identify:                                                     for funds advanced:                                 shortage:                                                  payment:
  Creditor:                   Federal National     Less total funds on                                   $0.00 Less funds on hand:                                   $0.00
                              Mortgage Association hand:
                              (“Fannie Mae”)
                                                                                                                                                                                                                                Doc 16




  Servicer:                   Seterus, Inc.        Total debt:                                $393,173.01 Total prepetition                                    $39,105.64
                                                                                                                    arrearage:
  Fixed accrual/daily         4.125 % (Fixed Rate)
  simple
  interest/other:

Part 5: Loan payment History from First Date of Default
                             Account Activity                                                          How Funds Were Applied/Amount Incurred                        Balance After Amount Received or Incurred
A.          B.          C.            D.          E.                      F.            G.             H.        I.         J.          K.                L.         M.              N O.             P.           Q.
Transaction Contractual   Funds       Amount      Description             Contractual   Prin, int & esc past Amount Amount to     Amount to    Amount to Unapplied Principal balance    Escrow       Fees / charges Unapplied
Date        payment       received    incurred                            due date      due balance          to        interest   escrow       fees or   funds                          balance      balance        funds
            amount                                                                                           principal                         charges                                                              balance
01/13/17 $1,892.59 $1,892.59                      Payment                 02/01/17 $0.00                $318.88      $1,248.34 $325.37         $0.00      $0.00      $362,835.85        ($444.92) $0.00            $0.00
                                                                                                                                                                                                                                Entered 10/11/18 15:16:40




01/19/17                     $835.00              Insurance Disburse      02/01/17 $0.00                $0.00        $0.00     ($835.00)       $0.00      $0.00      $362,835.85        ($1,279.92) $0.00          $0.00
                                                  Contractual
02/01/17 $1,892.59                                                        02/01/17 $1,892.59                                                                         $362,835.85        ($1,279.92) $0.00          $0.00
                                                  Payment Due
                                                  County Tax
02/10/17                              $562.88                             02/01/17 $1,892.59            $0.00        $0.00        ($562.88)    $0.00      $0.00      $362,835.85        ($1,842.80) $0.00          $0.00
                                                  Disburse
02/16/17                              $78.36      Late Charge             02/01/17 $1,892.59            $0.00        $0.00        $0.00        $78.36     $0.00      $362,835.85        ($1,842.80) $78.36         $0.00
                                                  Contractual
03/01/17 $1,892.59                                                        02/01/17 $3,785.18                                                                         $362,835.85        ($1,842.80) $78.36         $0.00
                                                  Payment Due
                                                                                                                                                                                                                                Page 39 of 41




03/16/17                              $78.36      Late Charge             02/01/17 $3,785.18            $0.00        $0.00        $0.00        $78.36     $0.00      $362,835.85        ($1,842.80) $156.72        $0.00
                                                  Contractual
04/01/17 $1,892.59                                                        02/01/17 $5,677.77                                                                         $362,835.85        ($1,842.80) $156.72        $0.00
                                                  Payment Due
04/12/17                              $15.00      Property Inspection     02/01/17 $5,677.77            $0.00        $0.00        $0.00        $15.00     $0.00      $362,835.85        ($1,842.80) $171.72        $0.00
04/17/17                              $78.36      Late Charge             02/01/17 $5,677.77            $0.00        $0.00        $0.00        $78.36     $0.00      $362,835.85        ($1,842.80) $250.08        $0.00
05/01/17 $1,892.59                                Contractual             02/01/17 $7,570.36                                                                         $362,835.85        ($1,842.80) $250.08        $0.00


 Official Form 410A                                                                     Mortgage Proof of Claim Attachment                                                                                       Page 1 of 3
                                            Payment Due
05/16/17                          $78.36    Late Charge           02/01/17 $7,570.36    $0.00   $0.00   $0.00       $78.36   $0.00   $362,835.85   ($1,842.80) $328.44     $0.00
05/18/17                          $15.00    Property Inspection   02/01/17 $7,570.36    $0.00   $0.00   $0.00       $15.00   $0.00   $362,835.85   ($1,842.80) $343.44     $0.00
                                            Contractual
06/01/17 $1,874.27                                                02/01/17 $9,444.63                                                 $362,835.85   ($1,842.80) $343.44     $0.00
                                            Payment Due
06/14/17                          $15.00    Property Inspection   02/01/17 $9,444.63    $0.00   $0.00   $0.00       $15.00   $0.00   $362,835.85   ($1,842.80) $358.44     $0.00
                                            Contractual
07/01/17 $1,874.27                                                02/01/17 $11,318.90                                                $362,835.85   ($1,842.80) $358.44     $0.00
                                            Payment Due
07/12/17                          $15.00    Property Inspection   02/01/17 $11,318.90 $0.00     $0.00   $0.00       $15.00 $0.00     $362,835.85   ($1,842.80) $373.44     $0.00
07/26/17                          $457.50   Legal Fees Trustee    02/01/17 $11,318.90 $0.00     $0.00   $0.00       $457.50 $0.00    $362,835.85   ($1,842.80) $830.94     $0.00
                                            Contractual
08/01/17 $1,874.27                                                02/01/17 $13,193.17                                                $362,835.85   ($1,842.80) $830.94     $0.00
                                            Payment Due
                                            County Tax
08/04/17                          $831.40                         02/01/17 $13,193.17 $0.00     $0.00   ($831.40)   $0.00    $0.00   $362,835.85   ($2,674.20) $830.94     $0.00
                                            Disburse
08/17/17                          $15.00    Property Inspection   02/01/17 $13,193.17 $0.00     $0.00   $0.00       $15.00   $0.00   $362,835.85   ($2,674.20) $845.94     $0.00
                                                                                                                                                                                       Case 18-15120-leb




                                            Contractual
09/01/17 $1,874.27                                                02/01/17 $15,067.44                                                $362,835.85   ($2,674.20) $845.94     $0.00
                                            Payment Due
09/13/17                          $15.00    Property Inspection   02/01/17 $15,067.44 $0.00     $0.00   $0.00       $15.00   $0.00   $362,835.85   ($2,674.20) $860.94     $0.00
                                            County Tax
09/22/17                          $577.52                         02/01/17 $15,067.44 $0.00     $0.00   ($577.52)   $0.00    $0.00   $362,835.85   ($3,251.72) $860.94     $0.00
                                                                                                                                                                                       Doc 16




                                            Disburse
                                            Contractual
10/01/17 $1,874.27                                                02/01/17 $16,941.71                                                $362,835.85   ($3,251.72) $860.94     $0.00
                                            Payment Due
10/11/17                          $15.00    Property Inspection   02/01/17 $16,941.71 $0.00     $0.00   $0.00       $15.00   $0.00   $362,835.85   ($3,251.72) $875.94     $0.00
                                            Contractual
11/01/17 $1,874.27                                                02/01/17 $18,815.98                                                $362,835.85   ($3,251.72) $875.94     $0.00
                                            Payment Due
11/16/17                          $15.00    Property Inspection   02/01/17 $18,815.98 $0.00     $0.00   $0.00       $15.00   $0.00   $362,835.85   ($3,251.72) $890.94     $0.00
                                            Contractual
12/01/17 $1,874.27                                                02/01/17 $20,690.25                                                $362,835.85   ($3,251.72) $890.94     $0.00
                                            Payment Due
12/12/17                          $15.00    Property Inspection   02/01/17 $20,690.25 $0.00     $0.00   $0.00       $15.00   $0.00   $362,835.85   ($3,251.72) $905.94     $0.00
                                            County Tax
12/12/17                          $577.52                         02/01/17 $20,690.25 $0.00     $0.00   ($577.52)   $0.00    $0.00   $362,835.85   ($3,829.24) $905.94     $0.00
                                            Disburse
                                            Contractual
01/01/18 $1,874.27                                                02/01/17 $22,564.52                                                $362,835.85   ($3,829.24) $905.94     $0.00
                                            Payment Due
                                                                                                                                                                                       Entered 10/11/18 15:16:40




01/10/18                          $15.00    Property Inspection   02/01/17 $22,564.52 $0.00     $0.00   $0.00       $15.00   $0.00   $362,835.85   ($3,829.24) $920.94     $0.00
01/18/18                          $880.00   Insurance Disburse    02/01/17 $22,564.52 $0.00     $0.00   ($880.00)   $0.00    $0.00   $362,835.85   ($4,709.24) $920.94     $0.00
                                            Contractual
02/01/18 $1,874.27                                                02/01/17 $24,438.79                                                $362,835.85   ($4,709.24) $920.94     $0.00
                                            Payment Due
                                            County Tax
02/05/18                          $577.52                         02/01/17 $24,438.79 $0.00     $0.00   ($577.52)   $0.00    $0.00   $362,835.85   ($5,286.76) $920.94     $0.00
                                            Disburse
02/14/18                          $15.00    Property Inspection 02/01/17 $24,438.79 $0.00       $0.00   $0.00       $15.00   $0.00   $362,835.85   ($5,286.76) $935.94     $0.00
                                                                                                                                                                                       Page 40 of 41




02/14/18              $2,541.00             Principal Payment     02/01/17 $24,438.79 $2,541.00 $0.00   $0.00       $0.00    $0.00   $360,294.85   ($5,286.76) $935.94     $0.00
                                            Contractual
03/01/18 $1,874.27                                              02/01/17 $26,313.06                                                  $360,294.85   ($5,286.76) $935.94     $0.00
                                            Payment Due
03/14/18                          $15.00    Property Inspection 02/01/17 $26,313.06 $0.00       $0.00   $0.00       $15.00   $0.00   $360,294.85   ($5,286.76) $950.94     $0.00
                                            Contractual
04/01/18 $1,874.27                                              02/01/17 $28,187.33                                                  $360,294.85   ($5,286.76) $950.94     $0.00
                                            Payment Due

 Official Form 410A                                                         Mortgage Proof of Claim Attachment                                                           Page 2 of 3
04/18/18              $15.00    Property Inspection   02/01/17 $28,187.33 $0.00       $0.00   $0.00       $15.00    $0.00   $360,294.85   ($5,286.76) $965.94       $0.00
                                Contractual
05/01/18 $1,874.27                                    02/01/17 $30,061.60                                                   $360,294.85   ($5,286.76) $965.94       $0.00
                                Payment Due
05/16/18              $15.00    Property Inspection   02/01/17 $30,061.60 $0.00       $0.00   $0.00       $15.00    $0.00   $360,294.85   ($5,286.76) $980.94       $0.00
                                Contractual
06/01/18 $1,886.48                                    02/01/17 $31,948.08                                                   $360,294.85   ($5,286.76) $980.94       $0.00
                                Payment Due
06/04/18              $250.00   Recording Fee         02/01/17   $31,948.08   $0.00   $0.00   $0.00       $250.00   $0.00   $360,294.85   ($5,286.76)   $1,230.94   $0.00
06/04/18              $40.00    Recording Fee         02/01/17   $31,948.08   $0.00   $0.00   $0.00       $40.00    $0.00   $360,294.85   ($5,286.76)   $1,270.94   $0.00
06/04/18              $22.52    Certified Mail Fee    02/01/17   $31,948.08   $0.00   $0.00   $0.00       $22.52    $0.00   $360,294.85   ($5,286.76)   $1,293.46   $0.00
06/04/18              $457.50   Legal Fees Trustee    02/01/17   $31,948.08   $0.00   $0.00   $0.00       $457.50   $0.00   $360,294.85   ($5,286.76)   $1,750.96   $0.00
06/04/18              $300.00   Title Fee             02/01/17   $31,948.08   $0.00   $0.00   $0.00       $300.00   $0.00   $360,294.85   ($5,286.76)   $2,050.96   $0.00
06/20/18              $15.00    Property Inspection   02/01/17   $31,948.08   $0.00   $0.00   $0.00       $15.00    $0.00   $360,294.85   ($5,286.76)   $2,065.96   $0.00
                                Contractual
07/01/18 $1,886.48                                    02/01/17 $33,834.56                                                   $360,294.85   ($5,286.76) $2,065.96 $0.00
                                Payment Due
07/18/18              $15.00    Property Inspection   02/01/17 $33,834.56 $0.00       $0.00   $0.00       $15.00    $0.00   $360,294.85   ($5,286.76) $2,080.96 $0.00
                                                                                                                                                                              Case 18-15120-leb




                                County Tax
07/26/18              $864.36                         02/01/17 $33,834.56 $0.00       $0.00   ($864.36)   $0.00     $0.00   $360,294.85   ($6,151.12) $2,080.96 $0.00
                                Disburse
                                Contractual
08/01/18 $1,886.48                                    02/01/17 $35,721.04                                                   $360,294.85   ($6,151.12) $2,080.96 $0.00
                                Payment Due
                                                                                                                                                                              Doc 16




08/14/18              $15.00    Property Inspection   02/01/17 $35,721.04 $0.00       $0.00   $0.00       $15.00    $0.00   $360,294.85   ($6,151.12) $2,095.96 $0.00
                                                                                                                                                                              Entered 10/11/18 15:16:40
                                                                                                                                                                              Page 41 of 41




 Official Form 410A                                              Mortgage Proof of Claim Attachment                                                             Page 3 of 3
